DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15,16 and 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15 recites “a gas injection apparatus housing, comprising:  a gas inlet; a gas outlet; a primary gas chamber having a first cross sectional size, the primary gas chamber being fluidly connected to the gas inlet and the gas outlet; a gas reduction chamber that is fluidly connected to the primary gas chamber, the gas inlet, and the gas outlet, the gas reduction chamber having a second cross sectional size that is less than the first cross sectional size; and a fluid dispensing passageway that is fluidly connected to the gas reduction chamber by a gas delivery orifice, wherein the gas delivery orifice has a third cross sectional size that is less than the second cross sectional size”.  Lamboux et al(9834369) teaches in figure 6 a gas injection apparatus housing including a gas inlet(60a), a gas outlet(60b), a primary gas chamber(injection duct 60) having a first cross sectional size and fluidly connected to the gas inlet and the gas outlet, and a fluid dispensing passageway(duct 82).  However Lamboux et al is silent as to a gas injection apparatus housing, comprising:  a gas inlet; a gas outlet; a primary gas chamber having a first cross sectional size, the primary gas chamber being fluidly connected to the gas inlet and the gas outlet; a gas reduction chamber that is fluidly connected to the primary gas chamber, the gas inlet, and the gas outlet, the gas .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 9, 2021